United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1903
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
A.E.B., Juvenile,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: November 30, 2009
                                  Filed: December 14, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      A.E.B. appeals the 14-month sentence the district court1 imposed upon
revocation of his juvenile-delinquent supervision. He argues that the court failed to
consider fairly the 18 U.S.C. § 3553(a) factors, resulting in a sentence that is excessive
and constitutes an abuse of discretion.

       Upon careful review, we conclude the revocation sentence was not imposed in
violation of the law, and is not plainly unreasonable. See United States v. M.R.M.,

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
513 F.3d 866, 868 (8th Cir. 2008) (standard of review). The sentence is within
statutory limits, see 18 U.S.C. § 5037(d)(5) (authorized term of sentence upon
revocation of juvenile-delinquent supervision); and the court explicitly considered
multiple relevant section 3553(a) factors, and stated the reasons for its sentence, see
M.R.M., 513 F.3d at 868 (court enjoys broad discretion in sentencing juveniles under
Federal Juvenile Delinquency Act); United States v. Larison, 432 F.3d 921, 923 (8th
Cir. 2006) (record must show that, in sentencing defendant, court considered relevant
matters and stated reason for its decision).

       Accordingly, we affirm, and we allow counsel to withdraw, subject to counsel
informing appellant about procedures for seeking rehearing and filing a petition for
certiorari.
                      ______________________________




                                         -2-